DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossman [US 6589868] in view of Park [US 20050227499].
Claim 1: Rossman teaches a method for processing substrate comprising depositing a silicon based material on a substrate (depositing FSG layers on a substrate) [col 5, ln 1-15] positioned on a substrate support assembly in a vacuum chamber [col 7, ln 14]; removing the substrate from the chamber (transfer into and out of chamber) [col 7, ln 40]; and depositing a silicon containing material as a preseasoning film for interior of the chamber which would include the chuck [col 2, ln 1-3; Table 1]. Although Rossman teaches the layer can have other materials (such as hydrogen) [col 4, ln 3-4], the prior art does not appear to teach depositing the preseasoning layer as a silicon and carbon containing layer having about 100 to 3000 Angstroms. Park is provided. Park teaches another operable method for seasoning a chamber, wherein the seasoning film comprises silicon, oxygen and 5 atomic % weight or less carbon as part of a preseasoning film system [0016], where the film system is exemplified to be deposited at thickness of 2826 Ang [056]. It would have been obvious to one of ordinary skill in the art to try the preseasoning film system of Park since Park teaches this preseasoning film system to minimize contamination particles and among other benefits [0006-0009]. 
Claim 2: Rossman teaches the silicon based material is deposited based on chemical vapor deposition [0013-0014].
Claim 3: Rossman teaches the preseasoning process also includes a cleaning operation [0032]. Although the prior art does not explicitly teach the cleaning is a carbon cleaning process, Rossman teaches removing the preseasoning film from the chamber interior [0032], wherein if the preseasoning 
Claim 4: Rossman teaches the carbon cleaning process is typically performed after depositing the silicon base film on the substrate [0009]. Although Rossman does not explicitly teach removing the substrate before performing the cleaning step, it would have been obvious to one of ordinary skill in the art to remove the substrate from the chamber prior to the cleaning step to prevent any damage caused to the substrate due to the cleaning step.
Claim 5: Rossman teaches removing process gases from the chamber using pumping [claim 16]. 
Claim 6: Rossman teaches depositing a second layer of seasoning layer (re-seasoning) after the cleaning process [0032-0033]. 
	Claim 7: Rossman teaches the re-seasoning step can occur from multiple or plurality of cleaning process (cleaning procedures after every n wafer or nx clean) [0032].
	Claim 8: Park teaches the seasoning layer is preferably plasma enhanced processes [0027].
	
Claims 9, 13, 15, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossman in view of Park as applied to claim 1 above, and further in view of Collins [US 20050191827], or Claim9, 13, 15, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossman in view of Park as applied to claim 1 above, and further in view of Collins [US 20050191827] and Nemoto [US 20040137750].
Teaching of the prior art is aforementioned, where Claim 9: Rossman teaches providing a step of pre-chucking the substrate by exposing the substrate to a stabilized pressure and flow of helium in the vacuum chamber [0066-0067], and chucking the substrate to the substrate holder [0066-0069], but does not appear to teach chucking the substrate to the support assembly and de-chucking the substrate and removing the substrate from the vacuum chamber. Collins is provided.

Alternatively, in the event that the prior art does not teach a stabilized pressure and flow of helium gas in the vacuum chamber. Nemoto is provided. 
Claim 9: Nemoto teaches placing a wafer into the chamber and purging the chamber with helium and vacuum pumping to prepare for the deposition of the substrate [0031]. It would have been obvious to one of ordinary skill in the art to purge or flow of helium gas into the chamber so as to remove any residue or contaminants and prepare the substrate and chamber for processing.
Claim 13: Park teaches another operable method for seasoning a chamber, wherein the seasoning film comprises silicon, oxygen and 5 atomic % weight or less carbon as part of a preseasoning film system [0016], where the film system is exemplified to be deposited at thickness of 2826 Ang [056].
Claim 15: Rossman teaches the silicon based material is deposited based on chemical vapor deposition [0013-0014].
Claim 16: Rossman teaches the carbon cleaning process is typically performed after depositing the silicon base film on the substrate [0009]. Although Rossman does not explicitly teach removing the substrate before performing the cleaning step, it would have been obvious to one of ordinary skill in the art to remove the substrate from the chamber prior to the cleaning step to prevent any damage caused to the substrate due to the cleaning step.
Claim 17: Rossman teaches depositing a second layer of seasoning layer (re-seasoning) after the cleaning process [0032-0033]. 
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossman in view of Park and Collins and Nemoto as applied to claim 9 above, and further in view of Wu [US 20050054196].
Teaching of the prior art is aforementioned, however Wu does not appear to teach the claimed gas flow. Wu is provided. 
Claim 10: Wu teaches a typical range of purging gas helium can range from 500 to 10000 sccm, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). It would have been obvious to one of ordinary skill in the art to provide the claimed gas flow range for helium since Wu teaches these values are operable and well known in the art.

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossman in view of Park and Collins and Nemoto as applied to claim 9 above, and further in view of Kholodenko [US 5900064].
Teaching of the prior art is aforementioned, but does not appear to teach using a small plasma to dissipate a chucking voltage. Kholodenko is provided.
Claims 11 and 20: Kholodenko teaches using a plasma to dissipate a chucking voltage for easier dechucking of the substrate [col 3, ln 3-17]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a plasma to dissipate the chucking voltage so as to allow for easier dechucking of the substrate which would reduce damage to the substrate [col 2, ln 28-50].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossman in view of Park and Collins and Nemoto as applied to claim 9 above, and further in view of Oishi [JP2010073722].

Claim 12: Oishi teaches it is desirable for the electric field strength to be greater than 1 MV/cm because sufficient adsorption force can be used [0020-0021].  As for temperatures greater than 300 degrees C, Collins teaches the chuck can have temperatures beyond 400 degree C [0031].

 Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossman in view of Park and Collins and Nemoto as applied to claim 9 above, and further in view of Rajagopalan [US 20060093756].
Teaching of the prior art is aforementioned, but does not appear to teach seasoning the substrate support assembly while the substrate is on the support assembly. Rajagopalan is provided.
Claim 14: Rajagopalan teaches preferably a sacrificial dummy substrate is placed in the deposition chamber during the seasoning process [0036]. It would have been obvious to one of ordinary skill in the art to place a sacrificial substrate during the seasoning step since Rajagopalan teaches one could season the process with or without a substrate on the assembly [0036], which either way would have been operable and obvious to one of ordinary skill in the art to perform. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossman in view of Park and Collins and Nemoto as applied to claim 9 above, and further in view of Pasquale [US 20150247238].
Teaching of the prior art is aforementioned, but does not appear to teach applying the claimed power range to maintain a plasma during the pre-chucking. Pasquale is provided.
Claim 19: Pasquale teaches a plasma can be provided during a precursor free period to purge chucked particles [0045]. Pasquale further teaches the plasma power can be from 50 W to 2500 W prima facie case of obviousness exists. (See MPEP 2144.05.I).
It would have been obvious to one of ordinary skill in the art provide a plasma during the pre-chucking step so as to further purge anything residual material from the chamber prior to main processing operation. 

Conclusion
US 10242893 appears to be a related case but not for obviousness type double patenting.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi [US 20100267224] and Fukiage [US 20050221020].
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MANDY C LOUIE/Primary Examiner, Art Unit 1715